 

JIN JIE CORP.

409 - 4th Floor, Tsui King House

Choi Hung Estate
Hong Kong

 

January 14, 2010

 

Shlomo Palas ( I.D. 057313579 )

17 Etrog St.

Rosh Hayyn

Israel 48570 (“Palas”)

 

Samuel Keshet ( I.D. 030164529 )

19, Reuven St.

Zichron Ya’akov

Israel 30900 (“Keshet”)

 

Eliezer Weinberg ( I.D. 065137408 )

6, Hayarkon St.

Haifa

Israel 34465 (“Weinberg”)

 

(Palas, Keshet and Weinberg together are called the “Principals”)

 

Green Biofuels Holdings Ltd. an Israel company,

17 Hactrog Street

Rosh Hayin, Israel (“GBH”)

 

Cally Kai Lai Lai (“Lai”) and Wei Xiang Zeng (“Zeng”)

409 - 4th Floor, Tsui King House

Choi Hung Estate

Hong Kong

 

Dear Sirs:

 



RE:   Carbon Credit Project Contract Acquisition



 

This letter sets out our agreement (“Agreement”) reached among Jin Jie Corp.
(“JJC”), with Palas, Keshet, Weinberg and GBH as Vendors (the “Vendors ")
regarding the transfer and sale by GBH of all of the interest and rights to the
assets and business of the GBH Carbon Credit Project, including know-how,
trademarks, patents, agreements and all other assets (the "the GBH Carbon Credit
Project Assets") to JJC, a company traded on the non-NASDAQ Over the Counter
Bulletin Board, upon the terms and conditions set forth in this Agreement. At
the time of this Agreement, the assets of the GBH Carbon Credit Project includes
advanced stages of agreements for the turn key development of carbon reduction
and carbon credit creation projects. Any contracts of GBH regarding the GBH
Carbon Credit Project will be assigned to JJC at the closing, at no additional
cost and will be deemed to have been acquired by JJC pursuant to this Agreement.

 

1

 

 



Acquisition

 

1.GBH hereby agrees to transfer to JJC all the GBH Carbon Credit Project Assets
on the terms and subject to the conditions set out in this Agreement. The
transaction will include assumption of any responsibilities of GBH related to
the GBH Carbon Credit Project under signed agreements. The business and
contracts of the GBH Carbon Credit Project will be referred to as the "GBH
Business".

 

The Vendor will transfer the GBH Carbon Credit Project Assets directly to JJC or
an operating subsidiary of JJC.

 

Consideration

 

2.In payment for the sale and transfer of the GBH Carbon Credit Project Assets
to JJC, JJC will assume and carry out all GBH's responsibilities under the
agreements for carbon reduction. The Principals may lend funds to GBH in order
to commence certain of the said agreements and the parties acknowledge that JCC
will use Financing (defined below) proceeds to repay same. The Principals will
keep accurate records of the loans and expenditures made with loan proceeds to
qualify for reimbursement.

 

Share Sales and JJC restructuring

 

3.Lai and Zeng are each the holders of 500,000 restricted shares of JJC. There
are a total of 1,900,000 common shares and no preferred shares outstanding in
the capital of JJC. JJC will split its common stock thirty five (35) for one
such that Lai and Zeng will hold 35,000,000 common shares of restricted stock.
Total JJC stock outstanding prior to the Financing will be 66,500,000 common
shares. JJC will also change its name to Blue Sphere Corporation.

 

4.Lai and Zeng together will sell for a price of $0.001 per share to each of the
Principals 5,584,000 common shares. Such shares will be fully vested and
transferred on Closing.

 

5.Lai and Zeng together will sell for a price of $0.001 per share to each of
Zetta Services Ltd. of BVI and Ehud Barzily Holding and Investments Ltd. of
Israel ( together, the "Facilitators") 1,675,000 common shares. Such shares will
be fully vested and transferred on Closing.

 

6.The total common share fully diluted position of JJC after transfer of the Lai
and Zeng Shares as above and the Financing (described below) will be such that
the Principals and Facilitators will have 20,102,000 out of 67,000,000 shares,
or just over 30% of JJC, including the Financing initial shares will be newly
issued restricted securities. Shares issued on exercise of the Financing
warrants and later equity fundraisings will be in addition to the 67,000,000
shares. Lai and Zeng will cancel such of their shares as may be necessary to
reach the 67,000,000 share capitalization indicated here.

 

7.The Principals and the Facilitators acknowledge that the Lai and Zeng shares
will be restricted as to sale under US securities laws and will carry a
restrictive legend indicating such restrictions. In addition, the Principals and
the Facilitators agree that the Lai and Zeng shares transferred to them will be
held in escrow by JJC's attorneys and may not be sold, encumbered or released to
the Principals or the Facilitators for two years after Closing. At the end of
the two year period the escrowed shares will be unconditionally released from
escrow to their owners. However, if during the escrow period there is an offer
from an arm's length third party to purchase or merge with the entire company,
the Principals' and the Facilitators' shares will be released from escrow to
tender to the offer for the company.

 

2

 

 

EquityFinancing

 

8.JJC will arrange for JJC to complete a financing prior to or upon Closing of
$500,000 (the "Financing") comprising units priced at $0.50 per unit, each unit
consisting of one share and one share purchase warrant. Each warrant will be
exercisable at a price of $0.75 for five years.

 

9.The Financing net proceeds will be used in part to repay the Principal's loan,
and for advance of the GBH Business and for working capital after Closing.

 

10.Within the next four to six months after Closing, JJC will raise an
additional $500,000 either through exercise of Financing warrants or otherwise
at market rates, which proceeds are to be used in the GBH Business.

 

Closing

 

11.Closing of the transactions contemplated herein (the "Closing") will occur on
or before February 10, 2010 or on such other date as the parties may agree, at
such place and time as determined by JJC, acting reasonably.

 

Due Diligence

 

12.JJC and the Vendors will each have the right, by the closing date, to conduct
due diligence on the others in connection with the transactions contemplated
hereunder. Each of JJC and the Vendors and their respective accountants, legal
counsel and other representatives will have full access during normal business
hours to the management, properties, books, records, contracts, commitments and
other documents of the others and their subsidiaries in connection with the
transactions contemplated herein.

 

Standstill Agreement

 

13.The Vendors agree that they will not for a period ending the earlier of
Closing or February 10, 2010, negotiate with any party other than JJC as to the
disposition or development or joint venture of the GBH Carbon Credit Project
Assets. The parties may extend the term of this clause by mutual agreement.

 

3

 

 

Representations

 

14.The Vendors represent and warrant to JJC that:

 

(a)GBH will on or before Closing use its best efforts to transfer or cause to be
transferred the GBH Carbon Credit Project Assets to JJC free and clear of any
charges, encumbrances, liens or claims;

 

(b)the GBH Carbon Credit Project has property rights and interest in the GBH
Carbon Credit Project Assets and holds interests in all aspects of the GBH
Carbon Credit Project Assets, and to the best of the Vendors knowledge, the GBH
Carbon Credit Project Assets do not infringe upon the intellectual rights of any
other party.

 

14A.JJC represents and warrants to the Vendors that:

 

(a)On Closing JJC will be without liabilities other than legal fees accrued for
the purpose of this transaction and accounting fees for required filings with
the SEC in the maximum amount of $40,000, for which there will be sufficient
funds in its treasury. There will be no claims or litigation outstanding against
JJC;

 

(b)JJC should hold harmless and indemnify the Vendors for any future claims, if
any, related to the period prior to the closing;

 

(c)JJC has filed all reports (other than Form 8-K reports) required under the
Securities Exchange Act of 1934 for the preceding 12 months (or for a shorter
period that JJC was required to file such reports and materials); and

 

(d)By 4 business days after Closing, JJC will file "Form 10 information" with
the SEC reflecting its status as an entity that is no longer an issuer described
in Rule 144(i)(1).

 

4

 

 

Closing Conditions

 

15.This Agreement and the Closing hereof is subject to the following:

 

(c)the Financing being closed or funds being held in escrow pending the Closing;

 

(d)JJC will have no liabilities other than those described in clause14A(a), and
will be up to date in its filings with the SEC;

 

(e)The GBH Carbon Credit Project Assets will be assigned and delivered to JJC,
with consent from the contracting partner;

 

(f)The Principals may appoint 2 representatives to the board of directors of JJC
to take effect after Closing from a total of three directors.

 

(g)JJC having entered into employment agreements with each of the Principals on
terms satisfactory to JJC and the respective Principals whereby the Principals
will expend no less than 75% of their full time and energy on the GBH Business;

 

(h)each of the Principals having agreed not to compete with the GBH Business
while employed and for a period of one year after they terminate employment with
JCC; and

 

(i)no material adverse change will have occurred to the GBH Business or to JJC
business

 

(j)JCC shall be liable and fully indemnify the Vendors for any claim whatsoever
resulting from the filing of the 8-K with the SEC or any related report thereto.
.

 

Pre and Post Closing Covenants

 

16.JJC and the Vendors hereby covenant to the other as follows:

 

(k)until Closing the Vendors will conduct the GBH Business in the ordinary and
normal course; and

 

(l)the Vendors acknowledge that JJC will be required to provide substantial
disclosure about the GBH Business and its management to the SEC and they agree
to fully co-operate to provide in a timely manner such information and
disclosure about the GBH Carbon Credit Project Assets and the GBH Business as
JJC's legal counsel and auditors may request.

 

Binding Agreement

 

17.This Agreement is intended to be binding.

 

General

 

18.All dollar references are United States dollars.

 

19.JJC will pay the legal costs of the transaction for the acquisition of the
GBH Carbon Credit Project Assets, and the costs to the Vendors of their
complying with the terms of this Agreement, including without limitation their
own lawyers for review of documents.

 

5

 

 



Our signatures below indicate our intention to be legally bound to the above
terms.

 

JIN JIE CORP.

  

Per: [tsig10.jpg]     Authorized Signatory           Global Biofuels Holding
Ltd.           Per: [tsig2.jpg]     Authorized Signatory            [tsig2.jpg]
  [tsig12.jpg] Shlomo Palas   Shmuel Keshet       [tsig13.jpg]   [tsig10.jpg]
Eliezer Weinberg   Cally Kai Lai Lai       [tsig11.jpg]     Wei Xiang Zeng    

 

6

 